Title: To George Washington from William Heath, 30 July 1782
From: Heath, William
To: Washington, George


                  
                     Dear General
                     Highlands July 30th 1782
                  
                  I am honored with Your Excellencys letter of this date, covering two to general Sir Guy Carleton, they are forwarded by Express to Dobbs ferry, to be sent to the enemies out Post.  I shall hold myself in readiness to execute Your Excellencys commands as express’d in Your letter.  I have the honor to be with the highest respect Your Excellencys Most Obedient Servant
                  
                     W. Heath
                  
               